Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES SECOND QUARTER RESULTS FOR 2012 Tel Aviv, Israel, August 30, 2012, Elbit Imaging Ltd. (TASE, NASDAQ: EMITF) ("Elbit"" or the "Company") announced today its results for the second quarter of 2012. Three months ended June 30, 2012 compared to corresponding period in 2011 Consolidated revenues for the three months period ended June 30, 2012 amounted to NIS 231 million (US$ 59 million) compared to NIS 241 million in the corresponding period in 2012. The revenues are affected by: (i) an increase in revenues from commercial centers, mainly attributable to the opening of additional three centers and the sale of office space in India by our subsidiary, Plaza Centers; (ii) an increase in revenues from sale of medical systems by InSightec; and (iii) gain from sale of the retail activity of GAP in April 2012, offset by: (i) a decrease in revenues from hotels, attributable to the sale of the Company's share in four Dutch hotels in March 2012; (ii) a decrease in revenues from the retail activity, attributable to the sale of GAP in April 2012; (iii) a decrease in gain from fair value adjustment of investment property in the US which was reported in the corresponding period in 2011. These assets were sold in June 2012. · Revenues from commercial centers increased in Q2 2012 to NIS 59 million (US$ 15 million) compared to NIS 27 million in Q2 2011. The increase is mainly attributable to the operation of seven commercial centers in Q2 2012 compared to the operation of four commercial centers in Q2 2011 and to the sale of office space in India for the first time. · Cost of commercial centers increased in Q2 2012 to NIS 49 million (US$ 12.5 million) compared to NIS 35 million in Q2 2011. The increase is attributable mainly to the increase in the revenues of three commercial centers and to the sale of office space in India, as aforementioned. · Revenues from investment property rental income (US) increased in Q2 2012 to NIS 63 million (US$ 16 million) compared to NIS 60 million in Q2 2011. The increase is mainly attributable to growth in occupancy in the investment property during the period. · Cost of investment property in Q2 2012 amounted to NIS 24 million (US$ 6 million) similar to NIS 25 million in Q2 2011. · Cost of fair value adjustment and sell of investment property in Q2 2012 amounted to NIS 104 million (US$ 26.5 million) compared to revenues in the amount of NIS 25 million in Q2 2011. The current net costs include the costs derived from the transaction sale of 47 out of 49 US properties, their fair value adjustmentand realization of foreign currency translation adjustments reserve. · Revenues from hotels operation and management decreased in Q2 2012 to NIS 55 million (US$ 14 million) compared to NIS 79 million in Q2 2011. The decrease is mainly attributable to the sale of the Company's hotels in the Netherlands in March 2012 as aforementioned, offset by the increase in the Company's revenues from the Romanian and Belgian hotels. · Costs and expenses of hotels operation and management decreased in Q2 2012 to NIS 49 million (US$ 12.5 million) compared to NIS 64 million in Q2 2011. The decrease is attributable mainly to the sale of the Company's hotels in the Netherlands in March 2012, as aforementioned. · Revenues from the sale of medical systems increased in Q2 2012 to NIS 14 million (US$ 3.6 million) compared to NIS 5 million in Q2 2011. The increase is mainly attributable to the number of systems sold during the period. · Costs and expenses of medical systems decreased in Q2 2012 to NIS 16 million (US$ 4 million) compared to NIS 19 million in Q2 2011. The decrease in costs is mainly attributable to the cost saving measures applied by InSightec in the second half of 2011 and to the decrease in legal related expenses. · Research and development expenses decreased in Q2 2012 to NIS 11 million (US$ 3 million) compared to NIS 16 million in Q2 2011. The decrease in costs is attributable to cost saving measures applied by InSightec in the second half of 2011 and to the decrease in expenses for clinical treatments. · Revenues from the sale of fashion retail decreased in Q2 2012 to NIS 33 million (US$ 8 million) compared to NIS 46 million in Q2 2011. The decrease is mainly attributable to the sale of the retail activity of GAP in April 2012, as aforementioned, partially offset by the increase in the revenues attributable to the activity of Mango. · Cost of fashion retail decreased in Q2 2012 to NIS 33 million (US$ 8 million) compared to NIS 52 million in Q2 2011. The decrease is mainly attributable to the sale of the retail activity of GAP, as aforementioned. · General and administrative expenses decreased in Q2 2012 to NIS 11 million (US$ 3 million) compared to NIS 18 million in Q2 2011. General and administrative expenses excluding noncash expenses amounted to NIS 8 million (US$ 2 million) in Q2 2012 compared to NIS 12 million in Q2 2011. The decrease in cash expenses is attributable to the continuing cost saving measures taken this year with respect to payroll expenses and other expenses. · Financial expenses, net increased in Q2 2012 to NIS 74 million (US$ 19 million) compared to NIS net financial income of 26 million in Q2 2011. The increase of NIS 100 million is mainly attributable to the following: o An increase in the amount of NIS 81 million (US$ 20.6 million) in noncash expenses, as a result of changes in fair value of financial instruments (mainly Plaza Centers' debentures, call transactions, other derivatives and marketable securities, which are measured at fair value through profit and loss). o An increase in interest expenses, net in the amount of NIS 19 million (US$ 5 million) mainly attributable to an increase in the interest expenses related to the activity of Plaza Centers' commercial centers. · Other revenues, net in Q2 2012 amounted to NIS 3 million (US$ 0.8 million) compared to expenses in the amount of NIS 23 million in Q2 2011. · Loss for Q2 2012 amounted to NIS 132 million (US$ 33.6 million) (out of which NIS 141 is attributed to the equity holders of the Company) compared to gain in the amount of NIS 14 million in the corresponding period in 2011 (out of which a loss in the amount of NIS 30 million is attributed to the equity holders of the Company). · Cash and cash equivalents as of June 30, 2012 amounted toNIS 1.5 billion (US$ 380 million)compared to NIS 0.6 billion as of December 31, 2011. The increase is attributable to the sale of 47 out of 49 US investment properties and to the sale of four Dutch hotels, as aforementioned. 2 · Shareholders' equity as of June 30, 2012 amounted to NIS 1.7 billion (US$ 430 million) (out of which NIS 0.4 billion is attributed to the equity holders of the Company) compared to NIS 1.5 billion (out of which NIS 0.4 billion is attributed to the equity holders of the Company) as of December 31, 2011. In the current quarter, the Company has initially implemented the revaluation model with respect to the Company’s property, plant and equipment (mainly the hotels segment), which contributed to an increase in the Company's equity. Our presentation to the consolidated financial statements for the second quarter of 2012 is available through our website at: www.elbitimaging.comunder: “Investor Relations - Company Presentations (06/2012).” About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, we operate and manage commercial and entertainment centers prior to their sale; (ii) U.S. Real Property - Investment in commercial real property in the United States; (iii) Hotels - Hotel operation and management; (iv) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (v) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; (vi) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel; and (vii) Other Activities - (a) venture capital investments and (b) potential investments in hospitals and farm and dairy plants in India. We have presently decided to suspend our investment activities in hospitals and farm and dairy plants in India until we are satisfied that the economy has recovered sufficiently to resume such activities. Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2011, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Investor Contact: Mordechay Zisser Mor Dagan Chief Executive Officer (CEO) Investor Relations Tel: +972-3-608-6000 Tel: +972-3-516-7620 Motti@elbitimaging.com mor@km-ir.co.il 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS June 30 December 31 June 30 2 0 1 2 2 0 1 1 2 0 1 2 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivable Other receivables Prepayments and other assets Inventories Trading property Held for sale investment property - Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property Other assets and deferred expenses Intangible assets Current Liabilities Short-term credits Borrowings relating to trading property Suppliers and service providers Payables and other credit balances Other liabilities Liabilities associated with investment property held for sale - Liabilities related to discontinued operation Non-Current liabilities Borrowings Other financial liabilities Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company Non-controlling interest 4 ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Six months ended Three months ended Year ended Six months ended June 30 June 30 December 31, June 30 2 0 1 2 2 0 1 1 2 0 1 2 2 0 1 1 2 0 1 1 2 0 1 2 (in NIS thousands) Convenience translation US$'000 Revenues and gains Gain from sale of property plant and equipment - Gains from changes and sale of shareholding in investees entities - - Commercial centers Gain from fair value adjustment of investment property - - - Investment property rental income Hotels operations and management Sale of medical systems Sale of fashion merchandise and other Expenses and losses Commercial centers Investment property expenses Expenses relating to realization of investment property, net of gain from fair value adjustment - - - Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise and other Research and development expenses General and administrative expenses Share in losses of associates, net Financial expenses (income), net ) ) Write down, charges and other expenses (income), net ) Profit (loss) before income taxes ) Income tax expenses (tax benefit) Profit (loss) from continuing operations ) Profit from discontinued operation, net - Profit (loss) for the period ) Attributable to: Equity holders of the Company ) Non-controlling interest ) 5 ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Six months ended Three months ended Year ended Six months ended June 30 June 30 December 31, June 30 2 0 1 2 2 0 1 1 2 0 1 2 2 0 1 1 2 0 1 1 2 0 1 2 (in NIS thousands) Convenience translation US$'000 Profit (loss) for the period ) Exchange differences arising from translation of foreign operations ) Loss from cash flow hedge ) - ) - ) ) Gain (loss) from available for sale investments ) 55 ) Initial adaption of the revaluation model (with respect to hotels) (*) - - - Loss on hedging instruments designated in hedges of the net assets of foreign operations - - - Reclassification of adjustments relating to foreign operations disposed of in the year ) - ) - - ) Comprehensive income (loss) Attributable to: Equity holders of the Company ) Non-controlling interest ) (*)Net of related tax expenses in the amount of NIS 97 million. 6 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Capital Share premium Foreign currency translation reserve Other reserves (*) Revaluation of property plant and equipment Stock based compensation reserve Retained earnings Gross amount Treasury stock Attributable to shareholders of the Company Non-controlling Interest Total shareholders' equity (in thousand NIS) Balance - December 31, 2010 ) ) - ) Loss for the year - ) ) - ) ) Comprehensive income (loss) - - ) - - - ) ) Dividend paid to the non-controlling interest by a subsidiary - ) ) Stock based compensation expenses - Exercise of shares by employees 8 - - - ) - Initially consolidated subsidiary - Purchase of unit holdings from Non-controlling interest by a subsidiary - - - ) - - - ) - ) ) ) Issuance of shares to the non-controlling interest by a subsidiary - ) ) Balance - December 31, 2011 ) ) - ) Loss for the period - ) Comprehensive income (loss) - - ) (**)195,189 - (***)139,385 - Stock based compensation expenses - - ) - Transaction with Non-controlling interest - - - ) - - - ) - ) Balance - June 30, 2012 ) ) ) (*) Includes with non-controlling interest and hedging reserve. (**) Net of related tax expenses in the amount of NIS 40 million. (***) Net of related tax expenses in the amount of NIS 45 million. 7 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Capital Share premium Foreign currency translation reserve Other reserves (*) Revaluation of property plant and equipment Stock based compensation reserve Retained earnings Gross amount Treasury stock Attributable to shareholders of the Company Non-controlling Interest Total shareholders' equity (in thousand US$) Balance - December 31, 2011 ) ) - ) Loss for the period - ) ) - ) ) ) Comprehensive income (loss) - - ) (**)49,755 - (***)35,531 - Stock based compensation expenses - - ) - Transaction with non-controlling interest - - - ) - - - ) - ) Balance - June 30, 2012 ) ) ) (*) Includes with non-controlling interest and hedging reserve. (**) Net of related tax expenses in the amount of USD10 million. (***) Net of related tax expenses in the amount of USD11 million. 8
